DETAILED ACTION
This is a response to the Amendment to Application # 16/817,974 filed on July 19, 2022 in which claims 1, 6, 8, 13, 14, and 19 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. § 103.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-4, 8-11, and 14-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Short et al., US Publication 2012/0197816 (hereinafter Short), as cited on the Information Disclosure Statement dated March 13, 2020, in view of Weider et al., US Publication 2020/0380309 (hereinafter Weider)

Regarding claim 1, Short discloses a method of modifying content associated with an item comprising “determining, via a processor, features of interest of the item to a plurality of different groups based on user comments produced by members of the plurality of different groups” (Short ¶ 23) where the bias engine determines “product properties” (i.e., features of interest of the item) of interest for each “review outlet” (i.e., different groups) based on the “reviews” (i.e., user comments) produced by the review outlets. Additionally, Short discloses “wherein the members within each group have a common characteristic” (Short ¶ 15) where each member of the review outlet has the common characteristic of being associated with that outlet. Further, Short discloses “identifying, via the processor, the features of interest to each group within the content associated with the item” (Short ¶ 23) by giving an example of determining that “First Person Shooter (FPS) video games” are of interest to some review outlets.
Short does not appear to explicitly disclose “modifying, via the processor, the content associated with the item by balancing the features of interest to the plurality of different groups within the content associated with the item, wherein the balancing includes: adjusting a quantity of the features of interest to one or more of the plurality of different groups in the content associated with the item, wherein the modified content associated with the item includes a quantity of the features of interest to each group within a tolerance for the plurality of different groups.”
However, Weider a method for modifying content associated with an item including the step of “modifying, via the processor, the content associated with the item by balancing the features of interest to the plurality of different groups within the content associated with the item, wherein the balancing includes: adjusting a quantity of the features of interest to one or more of the plurality of different groups in the content associated with the item, wherein the modified content associated with the item includes a quantity of the features of interest to each group within a tolerance for the plurality of different groups.” (Weider ¶¶ 33, 43, Fig. 5A). Specifically, Weider discloses in order to eliminate bias in data, such as gender or race (Weider Fig. 5A), the system trims (i.e., adjusts the quantity) of features in the data set (Weider ¶ 43) below a threshold (i.e., within a tolerance, Weider ¶ 33) for the selected groups. By performing the adjusting, Weider is “balancing” within the meaning defined by the claim limitation. 
Short and Weider are analogous art because they are from the “same field of endeavor,” namely that of bias correction systems. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Short and Weider before him or her to modify the bias correction method of Short to include the balancing of Weider.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Short teaches the “base device” identifying biases in data. Further, Weider teaches the “known technique” modifying the data to remove biases that is applicable to the base device of Short. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 8, it merely recites a system for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Short and Weider comprises computer hardware (Short ¶ 11) and software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 14, it merely recites a computer program product for performing the method of claim 1. The computer program product comprises computer software modules for performing the various functions. The combination of Short and Weider comprises computer software modules for performing the same functions. Thus, claim 14 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2, 9, and 15, the combination of Short and Weider discloses the limitations contained in parent claims 1, 8, and 14 for the reasons discussed above. In addition, the combination of Short and Weider discloses “determining, via the processor, that the content associated with the item is of greater interest to one of the plurality of different groups based on a distance between entities within the content associated with the item and sets of words describing the plurality of different groups” (Short ¶¶ 39, 43) by determining that the content of the item would be “more favorable” to certain review outlets (Short ¶ 39) and indicating that such correlations are based on distance between the product and the review outlet (Short ¶ 43).

Regarding claims 3, 10, and 16, the combination of Short and Weider discloses the limitations contained in parent claims 1, 8, and 14 for the reasons discussed above. In addition, the combination of Short and Weider discloses “determining a set of reference features for the item.” (Short ¶ 20). Additionally, the combination of Short and Weider discloses “learning vector representations of words using the user comments produced by one or more members of a group” (Short ¶ 25) by creating vectors of reviews produced by each review outlet that include scores for each product property (i.e., representations of words). Finally, the combination of Short and Weider discloses “selecting one or more reference features as the features of interest to the group based on distances between the learned vector representation corresponding to each reference feature within the set of reference features and the learned vector representation corresponding to the item” (Strong ¶¶ 43-44) by selecting a feature of interest that has a strong correlation, which is based on the distance between the product and the review outlet.

Regarding claims 4, 11, and 17, the combination of Short and Weider discloses the limitations contained in parent claims 3, 10, and 16 for the reasons discussed above. In addition, the combination of Short and Weider discloses “wherein selecting one or more reference features as the features of interest to the group comprises: ranking the reference features based on the distances, wherein the reference features with a shorter distance to the item are assigned a higher ranking” (Short ¶ 38) by ranking the reviews with respect to the product properties (i.e., reference features) and indicating that those “closely aligned” (i.e., with a shorter distance) are more favorable (i.e., higher ranked). Finally, the combination of Short and Weider discloses “selecting one or more of the ranked features in order of the ranking as the features of interest to the group” (Short ¶ 37) by selecting the product property most favorable for the reviewing outlet.

Claims 6, 7, 13, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Short in view of Weider, as applied to claims 1, 8, and 14 above, in further view of Walters et al., US Publication 2020/0210695 (hereinafter Walters), as cited on the Notice of References Cited dated June 3, 2022.

Regarding claims 6 and 19, the combination of Short and Weider discloses the limitations contained in parent claims 1 and 14 for the reasons discussed above. In addition, the combination of Short and Weider does not appear to explicitly disclose “wherein modifying the content associated with the item comprises: determining the features of interest to the plurality of different groups absent from the content associated with the item; and incorporating one or more of the absent features of the plurality of different groups into the content associated with the item, wherein the quantity of the features of interest to each group is balanced within the content associated with the item.”
However, Walters discloses “wherein modifying the content associated with the item comprises: determining the features of interest to the plurality of different groups absent from the content associated with the item” (Walters ¶ 15) by determining that unbiased language (i.e., features of interest) are absent from the document. Further, Walters discloses “P201908601US01/0967.0009Cincorporating one or more of the absent features of the plurality of different groups into the content associated with the item, wherein the quantity of the features of interest to each group is balanced within the content associated with the item” (Walters ¶ 13) by replacing the biased terms with unbiased terms.
Short, Weider, and Walters are analogous art because they are from the “same field of endeavor,” namely that of natural language processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Short, Weider, and Walters before him or her to modify the bias detection of Short and Weider to include the bias correction of Walters.
The motivation for doing so would have been that preventing biases is considered a desirable feature. (Walters ¶ 2).

Regarding claims 7 and 20, the combination of Short, Weider, and Walters discloses the limitations contained in parent claims 6 and 19 for the reasons discussed above. In addition, the combination of Short, Weider, and Walters discloses “wherein incorporating the one or more absent features of the plurality of different groups comprises: generating one or more sentences for each of the one or more absent features of the plurality of different groups; and inserting the one or more sentences into the content associated with the item” (Walters ¶ 34) by generating the sentence “Chair of Prominent Computer Science Org” and inserting it into the document.

Regarding claim 13, the combination of Short and Weider discloses the limitations contained in parent claim 8 for the reasons discussed above. In addition, the combination of Short and Weider does not appear to explicitly disclose “wherein modifying the content associated with the item comprises: determining the features of interest to the plurality of different groups absent from the content associated with the item; and incorporating one or more of the absent features of the plurality of different groups into the content associated with the item, wherein the a quantity of the features of interest to each group is balanced within the content associated with the item, wherein incorporating the one or more absent features of the plurality of different groups comprises: generating one or more sentences for each of the one or more absent features of the plurality of different groups; and inserting the one or more sentences into the content associated with the item
However, Walters discloses “wherein modifying the content associated with the item comprises: determining the features of interest to the plurality of different groups absent from the content associated with the item” (Walters ¶ 15) by determining that unbiased language (i.e., features of interest) are absent from the document. Further, the combination of Short and Walters discloses “incorporating one or more of the absent features of the plurality of different groups into the content associated with the item, wherein the a quantity of the features of interest to each group is balanced within the content associated with the item” (Walters ¶ 13) by replacing the biased terms with unbiased terms. Finally, the combination of Short and Walters discloses “wherein incorporating the one or more absent features of the plurality of different groups comprises: generating one or more sentences for each of the one or more absent features of the plurality of different groups; and  inserting the one or more sentences into the content associated with the item” (Walters ¶ 34) by generating the sentence “Chair of Prominent Computer Science Org” and inserting it into the document.
Short, Weider, and Walters are analogous art because they are from the “same field of endeavor,” namely that of natural language processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Short, Weider, and Walters before him or her to modify the bias detection of Short and Weider to include the bias correction of Walters.
The motivation for doing so would have been that preventing biases is considered a desirable feature. (Walters ¶ 2).

Claims 5, 12, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Short in view of Weider, as applied to claims 1, 8, and 14 above, in further view of Deo et al., US Publication 2019/0147371 (hereinafter Deo) , as cited on the Notice of References Cited dated June 3, 2022.

Regarding claims 5, 12, and 18, the combination of Short and Weider discloses the limitations contained in parent claims 1, 8, and 14 for the reasons discussed above. In addition, the combination of Short and Weider does not appear to explicitly disclose “wherein determining the features of interest of the item to the plurality of different groups comprises: classifying the user comments into the plurality of different groups using a machine learning classifier; and re-training the machine learning classifier based on the features of interest to the plurality of different groups.”
However, Deo discloses a machine learning system including the step of “wherein determining the features of interest of the item to the plurality of different groups comprises: classifying the data into the plurality of different groups using a machine learning classifier” (Deo ¶ 33) by using a support vector machine classifier to classify the data into particular classes (i.e., groups). Additionally, Deo discloses “re-training the machine learning classifier based on the features of interest to the plurality of different groups” (Deo ¶ 53).
Further, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Deo was combined with Short and Weider, the user comments of Short and Weider would be the data classified according to Deo. Therefore, the combination of Short, Weider, and Deo at least teaches and/or suggests the claimed limitation “classifying the user comments into the plurality of different groups using a machine learning classifier,” rendering it obvious.
Short, Weider, and Deo are analogous art because they are from the “same field of endeavor,” namely that of machine learning methods for bias detection. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Short, Weider, and Deo before him or her to modify the machine learning method of Short and Weider to include the classification and retraining of Deo.
The motivation for doing so would have been such actions help maintain the stability of the machine learning model. (Deo ¶ 53).

Response to Arguments
Applicant’s arguments filed July 19, 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. § 103 (Remarks 13) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Short and Weider.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176